Citation Nr: 0618633	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  00-10 222	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty from March 1986 to February 1990.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 2005 to the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina for a hearing before the Board, which was conducted 
in April 2006.  


FINDINGS OF FACT

1.  Range of motion of the right knee was intact on VA 
examination in March 2005, and there is no more than moderate 
subluxation or lateral instability of the right knee.

2.  Range of motion of the left knee was intact on VA 
examination in March 2005, and there is no more than slight 
subluxation or lateral instability of the left knee.

3.  The veteran did not have more than slight loss of back 
motion or back spasm prior to September 26, 2003; and she 
currently does not have forward flexion of the thoracolumbar 
spine to 60 degrees or less or combined range of motion of 
the thoracolumbar spine to 120 degrees or less or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected right knee disability have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5260, 5261, 5257 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected left knee disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5260, 5261, 5257 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected low back disability have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, the RO 
sent the veteran a letter in April 2004 in which she was 
informed of the requirements needed to establish entitlement 
to increased ratings.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information she was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help her get evidence such 
as medical records, employment records, etc., but that she 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  

The duty to notify includes informing the veteran that she 
must send in all evidence in her possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The April 2004 letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in a 
June 2002 statement of the case.  It is clear from these 
documents that the RO was asking for any records related to 
the veteran's claims.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

The Board notes that the veteran was informed in March 2006 
on the possibility that a particular effective date would be 
assigned if any of her increased rating claims was granted.  
However, since the veteran's claims for increased ratings for 
her service-connected knees and low back are being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, relevant VA 
examinations were conducted in 2005.  The Board concludes 
that all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on each 
issue.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to her VA 
claims folder with respect to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Increased Rating Claims

Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Nevertheless, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, which is the situation with 
respect to the veteran's cervical spine disability, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

Bilateral Knee Disability

Schedular Criteria

Each service-connected knee disability is rated by the RO 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5257, which provides ratings for arthritis and recurrent 
subluxation or lateral instability.  

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The veteran's service-connected knee disabilities could also 
be evaluated under Diagnostic Code 5003 for arthritis.  
According to the Schedule, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation.  A 10 percent evaluation will be assigned with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides for a noncompensable rating if 
flexion of the leg is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable rating if 
extension of the leg is limited to five degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).

Analysis

VA examination of the knees in May 2000 revealed only mild 
ligament laxity of the left knee; there was internal 
derangement, anterior cruciate ligament insufficiency, and 
multiplanar instability of the right knee.  The veteran 
underwent arthroscopy of her knees in early 2001.  Range of 
motion of the knees was to 120 degrees on the left and to 130 
degrees on the right in December 2001.  Although it was 
reported by E.D.S., M.D., in August 2002, that the veteran 
had significant instability of the knees; it was noted on VA 
examination in September 2002 that there was no giving way, 
locking or significant swelling of the knees.  Range of 
motion of the knees in September 2002 was 0-10 degrees of 
extension and 0-140 degrees of flexion.  The examiner 
concluded in September 2002 that the veteran had mild 
bilateral degenerative arthritis of the knees with flare-ups 
that could result in an additional loss of knee motion of 10 
percent.  When the left knee was examined in September 2004, 
there was crepitance with only slight effusion, good 
stability and strength.  When evaluated in March 2005, range 
of motion of the knees was noted to be intact, with no laxity 
of the medial and collateral ligaments; drawer sign was 
positive on the right.  

Under Diagnostic Code 5260, a 10 percent rating is assigned 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  However, flexion of the knees has been to at least 
120 degrees on recent examinations.  Accordingly, an 
increased rating under Diagnostic Code 5260 is not warranted 
for either knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Moreover, because there appeared to be full extension of both 
legs on all examinations noted above, an increased evaluation 
is also not warranted for either knee disability under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 
5261; see also 38 C.F.R. § 4.71, Plate II (2005) (showing 
normal flexion and extension as between 0 degrees and 140 
degrees).  

Accordingly, a higher rating is not warranted for either 
service-connected knee disorder under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; see also 
VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004) (rating limitation 
of flexion and extension of the leg separately under 
Diagnostic Codes 5260 and 5261). 

The medical evidence on file does not show ankylosis of 
either knee, or dislocated semilunar cartilage of the left 
knee with frequent episodes of "locking" and effusion, or 
impairment of the tibia and fibula.  Therefore, an increased 
evaluation is not warranted for knee disability under another 
diagnostic code for disability of either knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5262 (2005).  
Additionally, because the recent evidence, including VA 
examinations in September 2002, September 2004, and March 
2005, does not show lateral instability of the knee, a 
separate evaluation is not warranted for both arthritis and 
instability of the knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998) (if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also x-
ray evidence of arthritis, a separate rating for arthritis 
could also be assigned based on painful motion under 38 
C.F.R. § 4.59).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Although it was reported on VA examination 
in September 2002 that flare-ups could result in an 
additional loss of knee motion of 10 percent, this would 
still result in knee flexion of 126 degrees, which is much 
greater than that warranting a compensable evaluation under 
Diagnostic Code 5260.  As noted above, despite the notation 
in September 2002 of knee extension from 0-10 degrees, the 
veteran had full extension of the knees.  See 38 C.F.R. § 
4.71, Plate II (2005) (showing normal flexion and extension 
as between 0 degrees and 140 degrees).  Additionally, the VA 
examiner in March 2005 found that the veteran's knee 
disabilities did not cause incoordination, weakened movement, 
or fatigability; and range of motion was essentially normal 
in March 2005.  As there was no weakness, atrophy, 
incoordination, or fatigability of either knee on examination 
in March 2005, a rating in excess of the currently assigned 
10 percent for the left knee and 20 percent for the right 
knee is not warranted.  

Low Back Disability

Schedular Criteria

During the course of this appeal, regulatory changes amended 
the rating criteria for diagnosing and evaluating spinal 
disabilities effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the criteria effective prior to September 26, 2003 and the 
criteria effective beginning September 26, 2003.  Therefore, 
there is no prejudice to the veteran for the Board to apply 
the 
regulatory provisions both before and beginning on September 
26, 2003 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2005).  The hyphenated diagnostic code in this 
case indicates that arthritis under Diagnostic Code 5010, is 
the service-connected disorder, and limitation of motion of 
the low back, under Diagnostic Code 5292, is a residual 
condition.  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees, or there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour or there is a vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2005).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2005).  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Analysis

Service connection for low back disability was granted by a 
rating decision in March 2002; and the disability was 
assigned a 10 percent evaluation under Diagnostic Codes 5003-
5292 for limitation of motion of the low back, effective 
August 14, 2001.  It is contended that an initial evaluation 
in excess of 10 percent is warranted for service-connected 
low back disability because of the veteran's significant pain 
and functional impairment.  

To warrant an evaluation in excess of 10 percent prior to 
September 26, 2003, there needs to be evidence of moderate 
limitation of motion of the lumbosacral spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  The Board notes 
however, that, despite the veteran's complaints prior to 
September 26, 2003 of back disability, there is no medical 
evidence of more than slight loss of motion.  In fact, 
flexion of the low back was to 100 degrees, and extension and 
lateral bending were to 30 degrees, on VA examination on 
September 13, 2002.  Consequently, the Board does not find 
more than slight limitation of motion of the low back prior 
to September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002). 

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, since there is 
no evidence of vertebral fracture, ankylosis, intervertebral 
disc syndrome, or lumbosacral strain, which are the other 
potentially applicable diagnostic codes applicable to the low 
back, the Board finds that another rating code was not more 
appropriate prior to the schedular rating change on September 
26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5289, 5293, 5295 (2002).

When examined by VA in September 2004 and March 2005, motion 
of the back was described as full or normal.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2005).  Because the above VA 
findings are the only range of motion findings dated after 
September 26, 2003, an evaluation in excess of 10 percent for 
service-connected low back disability is also not warranted 
under the current rating criteria.  38 C.F.R. § 3.71a, 
Diagnostic Code 5242.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted based on functional impairment, 
but it has concluded that an increase is not warranted 
because the veteran had essentially full range of motion with 
normal muscle strength on examinations in September 2004 and 
March 2005.  The veteran indicated in May 2005 that back 
fatigue, decreased motion, stiffness, and weakness were mild.  
Consequently, a rating in excess of 10 percent is not 
warranted for service-connected low back disability under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Although there is recent evidence of decreased sensation to 
pinprick, there is an absence of functional impairment as a 
result.  The veteran had a normal gait, with normal range of 
motion, and normal muscle bulk in the lower extremities on VA 
examination in March 2005.  Consequently, a separate 
evaluation for neurological manifestations of low back 
disability is not warranted, as can be assigned under the 
provisions of 38 C.F.R. § 4.71a, Note (1) by combining 
separate evaluations of the disability's chronic orthopedic 
and neurological manifestations.  See 38 C.F.R. § 4.25 
(2005).

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 10 percent under 
any applicable rating criteria involving the veteran's 
service-connected low back disability during the appeal 
period, the Board concludes that staged ratings are not 
warranted for the veteran's service-connected low back 
disability.  See Fenderson, 12 Vet. App. 119 (1999).  

Conclusion

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  Ratings in 
excess of the current ratings are provided in the rating 
schedule for certain manifestations of the service-connected 
bilateral knee disorder, but the medical evidence reflects 
that those manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  While the veteran's service-connected 
disabilities adversely affect her ability to work, as 
evidenced by the notation on VA examination in March 2005 
that the veteran worked an abbreviated work week to prevent 
pain, she is assigned compensable evaluations for the 
disabilities.  However, the evidence does not show that 
service-connected disability "markedly" interferes with 
employment, despite the veteran's contentions.  As previously 
noted, she had a normal gait, with normal back and knee range 
of motion, on VA examination in March 2005.  The evidence 
also does not show that the veteran has been frequently 
hospitalized due to her service-connected disabilities.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.  

As the evidence is not in relative equipoise, the doctrine of 
reasonable doubt is not for application with respect to the 
issues of entitlement to increased ratings for the veteran's 
service-connected low back and right and left knee 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected right knee disability is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected low back disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


